                      Case 2:18-cv-01279-JCM-NJK Document 42 Filed 07/13/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                   ***
                 7     CHRISTIE ATKINSON,                                    Case No. 2:18-CV-1279 JCM (NJK)
                 8                                           Plaintiff(s),                      ORDER
                 9                v.
               10      OFFICER S. IZZO, et al.,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Atkinson v. Izzo, et al., case number 2:18-cv-
               14     01279-JCM-NJK. On July 6, 2020, Officer Shawn Izzo and the Las Vegas Metropolitan Police
               15     Department (“LVMPD”) (collectively “defendants”) filed their proposed pretrial order (“PTO”).
               16     (ECF No. 40). However, defendants filed their PTO “without [p]laintiff’s participation.” Id. at 1.
               17     This court’s local rules require “the attorneys or parties who will try the case and who are
               18     authorized to make binding stipulations must personally discuss settlement and prepare and file a
               19     proposed joint pretrial order . . . .” LR 16-3(b). Thus, the court will not enter defendants’ PTO
               20     without plaintiff’s participation.
               21             Defendants do not specify why plaintiff Christie Atkinson, now appearing pro se (see ECF
               22     No. 32 (order granted prior counsel’s motion to withdraw)), did not participate in the PTO. (ECF
               23     No. 40). Defendants have previously represented to the court that they mailed “[a] copy of the
               24     draft [j]oint [PTO] . . . to [p]laintiff [on] May 27, 2020, for her review and approval.” (ECF No.
               25     38 at 2).
               26             A copy of this order shall be mailed to plaintiff at her last known address, 7380 S. Eastern
               27     Ave, #124, Las Vegas, NV 89123. The court also notes that plaintiff filed a “motion to proceed”
               28

James C. Mahan
U.S. District Judge
                      Case 2:18-cv-01279-JCM-NJK Document 42 Filed 07/13/20 Page 2 of 2



                1     (ECF No. 41), which lists her return address as 10217 San Giano Place, Las Vegas, NV 89144. A
                2     copy of this order shall also be mailed to that address.
                3            Plaintiff shall contact defendants’ counsel, Mr. Robert Freeman of Lewis Brisbois Bisgaard
                4     & Smith LLP, within 14 days of receipt of this order. Plaintiff shall inform defendants’ counsel
                5     of the changes she wants made to the PTO, if any. If plaintiff does not request any changes,
                6     defendants shall refile their PTO as a joint PTO. If plaintiff requests changes or additions,
                7     defendants shall amend their PTO accordingly and file the new joint PTO. If plaintiff fails to
                8     contact defendants’ counsel, defendants shall file a notice of such failure with this court on August
                9     7.
              10             The court admonishes plaintiff that failure to comply with this order may result in
              11      sanctions, including case terminating sanctions.
              12             Accordingly,
              13             IT IS SO ORDERED.
              14             DATED July 13, 2020.
              15                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
